IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMES SAMPLE,                 : No. 18 EM 2015
                              :
               Petitioner     :
                              :
                              :
           v.                 :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DISTRICT ATTORNEY OF          :
PHILADELPHIA COUNTY,          :
                              :
               Respondent     :


                                         ORDER



PER CURIAM

       AND NOW, this 24th day of April, 2015, the Application for Leave to File Original

Process is GRANTED. To the extent the “Petition for Writ [of] Habeas Corpus,” treated

as a Petition for Writ of Mandamus, seeks to compel the Court of Common Pleas of

Philadelphia County to comply with this Court’s September 16, 2014 order, see Sample

v. Commonwealth, 104 EM 2014, the petition is GRANTED. The court is DIRECTED to

adjudicate Petitioner’s Post Conviction Relief Act petition within 30 days.